
	
		I
		112th CONGRESS
		2d Session
		H. R. 6037
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2012
			Mr. Coffman of
			 Colorado (for himself and Mr.
			 Perlmutter) introduced the following bill; which was referred to
			 the Committee on Financial
			 Services
		
		A BILL
		To include focusing on credit availability in the mission
		  of each Federal banking regulator, to provide insured depository institutions
		  with certain amortization authority and authority to include allowances for
		  loan and lease losses when calculating the institution’s capital, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Lending for Jobs Act of
			 2012.
		2.Focus on credit
			 availability
			(a)Mission
			 modification
				(1)In
			 generalIn addition to the
			 missions of the Federal banking agencies included in other law, the Federal
			 banking agencies shall include focusing on—
					(A)generally fostering and facilitating credit
			 availability to customers of insured depository institutions, so long as that
			 credit is provided in a safe and sound manner; and
					(B)generally assisting insured depository
			 institutions to provide such credit responsibly, so as to encourage business
			 development and employment, by utilizing regulatory policies and procedures
			 that promote credit availability in a safe and sound manner.
					(2)ProhibitionIn carrying out the elements of their
			 missions added by paragraph (1), the Federal banking agencies may not require
			 or pressure insured depository institutions, directly or indirectly, to provide
			 particular kinds of credit or on particular terms.
				(3)Implementation
			 planNot later than the end
			 of the 120-day period beginning on the date of the enactment of this Act, each
			 Federal banking agency shall issue a report to the Congress containing an
			 implementation plan that addresses—
					(A)how the agency will modify specific rules,
			 regulations, interpretative opinions, and other policies of the agency to
			 address the modification of the agency’s mission under paragraph (1);
					(B)how and when those modifications will be
			 put into effect, but in no case later than the end of the 180-day period
			 beginning on the date of the enactment of this Act; and
					(C)how examiners, other agency personnel who
			 have direct contact with insured depository institutions, and the supervisors
			 of those agency personnel are to be trained and evaluated on their individual
			 performance on implementation of the modified mission.
					(4)ReportsNot later than the end of the 360-day
			 period beginning on the date of the enactment of this Act, and annually
			 thereafter, each Federal banking agency shall issue a report to the Congress
			 on—
					(A)a current assessment of the degree to which
			 the agency’s policies foster and facilitate the availability of credit to
			 customers of insured depository institutions in a safe and sound manner;
					(B)the agency's
			 progress on implementing the modified mission;
					(C)results of ongoing evaluation methods to
			 assess how the agency and its individual examiners, other employees who have
			 direct contact with insured depository institutions, and supervisors of those
			 personnel have performed in implementing the modified mission; and
					(D)corrective
			 measures the agency will take to address deficiencies in accomplishing the
			 requirements described under subparagraphs (A) through (C).
					(b)Credit
			 Availability CouncilThere is hereby established the Credit
			 Availability Council, which shall—
				(1)consist of the
			 head of each Federal banking agency, or a designee; and
				(2)coordinate the
			 efforts of the Federal banking agencies in—
					(A)fostering and facilitating credit
			 availability to customers of insured depository institutions, so long as that
			 credit is provided in a safe and sound manner; and
					(B)assisting insured depository institutions
			 to provide such credit responsibly, so as to encourage business development and
			 employment.
					(c)DefinitionsFor
			 purposes of this section:
				(1)Federal banking
			 agencyThe term Federal banking agency
			 means—
					(A)the Board of
			 Governors of the Federal Reserve System;
					(B)the Bureau of
			 Consumer Financial Protection;
					(C)the Federal
			 Deposit Insurance Corporation;
					(D)the Office of the
			 Comptroller of the Currency; and
					(E)the National
			 Credit Union Administration.
					(2)Insured
			 depository institutionThe
			 term insured depository institution means—
					(A)an insured
			 depository institution, as such term is defined under section 3(c)(2) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1813(c)(2)); and
					(B)an insured credit union, as such term is
			 defined under section 101 of the Federal Credit Union Act (12 U.S.C.
			 1752).
					3.Commercial real
			 estate loan loss amortization
			(a)In
			 generalFor purposes of
			 capital calculation under the Financial Institutions Examination Council’s
			 Consolidated Reports of Condition and Income, an insured depository institution
			 with assets of less than $10,000,000,000 may choose to amortize any loss or
			 write-down, on a quarterly straight-line basis over the 7-year period beginning
			 with the month in which such loss or write-down occurs, incurred with respect
			 to—
				(1)a loan secured by commercial real estate;
			 or
				(2)other real estate
			 owned.
				(b)Effective
			 dateThe provisions of this
			 section shall apply to capital calculations described under subsection (a)
			 occurring after the date of the enactment of this Act for losses and
			 write-downs that occurred—
				(1)on or after
			 January 1, 2007; and
				(2)before the end of
			 the 2-year period beginning on the date of the enactment of this Act.
				(c)Disclosure on
			 Consolidated Reports of Condition and IncomeWith respect to an insured depository
			 institution choosing to make use of the amortization provided for under
			 subsection (a), such institution shall, on the Financial Institutions
			 Examination Council's Consolidated Reports of Condition and Income, disclose
			 the difference between the amount of the institution's capital when calculated
			 using such amortization and when calculated without using such
			 amortization.
			(d)Reporting on
			 prior losses and write-downsAn insured depository institution that
			 chooses to make use of the amortization provided for under subsection (a) with
			 respect to losses and write-downs occurring prior to the date of the enactment
			 of this Act shall do so by making a one-time adjustment to the institution's
			 Consolidated Reports of Condition and Income.
			(e)DefinitionsFor
			 purposes of this section:
				(1)Insured
			 depository institutionThe
			 term insured depository institution shall have the meaning given
			 such term under section 3(c)(2) of the Federal Deposit Insurance Act (12 U.S.C.
			 1813(c)(2)).
				(2)Other real
			 estate ownedThe term other real estate owned shall
			 have the meaning given such term under section 34.81 of title 12, Code of
			 Federal Regulations.
				4.Inclusion of loan
			 loss reserves in computation of capital reserves
			(a)In
			 generalThe appropriate
			 Federal banking agencies shall issue regulations to permit an insured
			 depository institution to include all of such institution’s allowance for loan
			 and lease losses when computing such institution’s capital for purposes of
			 satisfying risk-based capital requirements.
			(b)Exception for
			 loss classificationNotwithstanding subsection (a), this section
			 shall not apply to allowances for loans or lease losses where such loan or
			 lease is classified as a loss.
			(c)RulemakingThe
			 appropriate Federal banking agencies shall issue regulations required under
			 this section no later than the end of the 120-day period beginning on the date
			 of the enactment of this Act.
			(d)Report to the
			 CongressNot later than 1 year after the date of the enactment of
			 this Act, and annually thereafter, each appropriate Federal banking agency
			 shall issue a report to the Congress on—
				(1)the implementation
			 of the provisions of this section;
				(2)the impact of the
			 provisions of this section on the availability of lending; and
				(3)the impact of the
			 provisions of this section on the safety and soundness of insured depository
			 institutions.
				(e)DefinitionsFor
			 purposes of this section:
				(1)Allowance for
			 loan and lease losses
					(A)In
			 generalThe term allowance for loan and lease
			 losses means those general valuation allowances that have been
			 established through charges against earnings to absorb losses on loans and
			 lease financing receivables.
					(B)ExclusionThe
			 term allowance for loan and lease losses does not include
			 allocated transfer risk reserves established pursuant to section 905 of the
			 International Lending Supervision Act of 1983 (12 U.S.C. 3904) and specific
			 reserves created against identified losses.
					(2)Appropriate
			 Federal banking agenciesThe term appropriate Federal
			 banking agencies shall have the meaning given such term under section
			 3(q) of the Federal Deposit Insurance Act (12 U.S.C. 1813(q)).
				(3)Insured
			 depository institutionThe term insured depository
			 institution shall have the meaning given such term under section
			 3(c)(2) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c)(2)).
				
